Annual Report Templeton Global Balanced Fund Your Funds Goal and Main Investments: Templeton Global Balanced Fund seeks both income and capital appreciation. Under normal market conditions, the Fund will invest in a diversified portfolio of debt and equity securities worldwide. The Fund normally invests at least 25% of its assets in fixed income senior securities and at least 25% of its assets in equity securities. The Funds equity component will generally consist of stocks of companies from a variety of industries located anywhere in the world, including developing markets, that offer or could offer the opportunity to realize capital appreciation and/or attractive dividend yields. The Funds fixed income component will primarily consist of developed and developing country government and agency bonds and investment grade and below investment grade corporate debt securities that offer the opportunity to realize income. We are pleased to bring you Templeton Global Balanced Funds annual report for the fiscal year ended March 31, 2013. Performance Overview Templeton Global Balanced Fund  Class A delivered a cumulative total return of +11.31% for the 12 months under review. In comparison, global equity and fixed income markets, as measured by the Funds benchmark, an equally weighted combination of the MSCI All Country World Index (ACWI) and the The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 27. Annual Report | 3 Barclays Multiverse Index, posted a +6.51% cumulative total return for the same period. 1 You can find more of the Funds performance data in the Performance Summary beginning on page 12. Economic and Market Overview Global developed and emerging market stocks, as measured by the MSCI ACWI, delivered solid gains during the 12 months under review as redoubled policy support and continued corporate earnings strength helped markets recover from a shaky start. Stocks experienced significant pressure in the spring of 2012 as growing disillusionment with Europes austerity and reform manifested itself in electoral results. A Greek coalition effort failed, the Dutch cabinet resigned and the French socialist party candidate won a presidential victory. Eurozone leaders eventually restored some confidence as they permitted the regions bailout fund to directly recapitalize banks. An interest rate cut, proposed regional banking union and a declaration by European Central Bank President Mario Draghi that his organization would do whatever it takes to preserve the euro further supported market stabilization at the beginning of the period. Policymakers elsewhere followed suit. The U.S. Federal Reserve Board extended its program designed to lower systemically important interest rates and announced a third round of quantitative easing. The Bank of Japan enhanced its intervention with measures that culminated in the appointment of a new policy chief who vowed to defeat deflation at all costs. And in the fall of 2012, the Peoples Bank of China slashed interest rates for the first time since the global financial crisis began (before later withdrawing liquidity to discourage asset bubbles). Yet despite generally dovish monetary policies, fiscal tightening occurred in most developed regions as governments attempted to rein in historical levels of indebtedness. Episodes of political turmoil surfaced throughout the period, but the inconclusive Italian elections and the banking crisis in Cyprus created significant volatility toward the end of the period. While the U.S. had its own tribulations with Congresss struggle to compromise on a pair of high-profile budget 1. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The Funds benchmark is currently weighted 50 % for the MSCI ACWI and 50 % for the Barclays Multiverse Index and is rebalanced monthly. For the 12 months ended 3/31/13, the MSCI ACWI posted a total return of +11.19 % and the Barclays Multiverse Index posted a +1.68 % total return. The indexes are unmanaged and include rein- vestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 4 | Annual Report deadlines, the continuity of the presidential election seemed to assuage the potential chaos. Likewise, China and Japan contributed to the uncertainty and volatility with their respective transitions in power. Economic indicators remained mixed, with Europe mired in recession, the U.S. showing pockets of strength and China decelerating to more sustainable growth levels. Global corporations proactively sought to cut costs and take advantage of low interest rates in the face of inconsistent and uncertain demand. Consequently, corporate profitability remained surprisingly robust in the face of investor skepticism. In contrast, inconsistent and uncertain growth pressured commodity prices throughout the period. Investment Strategy We search for undervalued or out-of-favor debt and equity securities and for equity securities offering current income. When searching for equity securities, we use a bottom-up, value-oriented, long-term approach, focusing on the market price of a security relative to our evaluation of the companys long-term earnings, asset value and cash flow potential, as reflected by various metrics, including the companys price/earnings ratio, price/cash flow ratio, price/book value and discounted cash flow. Because this is a global fund, we analyze global economic trends to identify global macro trends (for example, regions with strong economic growth), and evaluate market inefficiencies to identify investment opportunities stemming from market mispricings. When searching for debt securities, we perform an independent analysis of the securities being considered for the Funds portfolio, rather than relying principally on their ratings assigned by rating agencies. Among factors we consider are a companys experience and managerial strength; responsiveness to changes in interest rates and business conditions; debt maturity schedules and borrowing requirements; a companys changing financial condition and market recognition of the change; and a securitys relative value based on such factors as anticipated cash flow, interest or dividend coverage, asset coverage and earnings prospects. With respect to sovereign debt securities, we consider market, political and economic conditions, and evaluate interest and currency exchange rate changes and credit risks. We may regularly enter into currency-related transactions involving certain derivative instruments, including currency and cross currency forwards, and currency and currency index futures contracts, to provide a hedge against risks associated with other securities held in the Fund or to implement a currency investment strategy. Annual Report | 5 Managers Discussion During the fiscal year under review, the Funds combined equity and fixed income portfolio outperformed the blended benchmark, which is an equally weighted combination of the MSCI ACWI and the Barclays Multiverse Index. The Funds equity and fixed income components outperformed their respective benchmarks, in our view affirming the benefit of a dynamic portfolio in times of market turmoil. The period was notable for heightened levels of political intervention in markets, a result of the globally coordinated central bank interventions conducted since the global financial crisis began in 2008. Despite bouts of volatility, poli-cymakers largely succeeded in maintaining systemic confidence and stability, and stocks generally gained during the period, underpinned by selective improvements in global economic data and historically strong corporate profit margins. One consequence of political intervention in the markets was significant downward pressure on bond yields. As central banks slashed benchmark borrowing costs and bought debt securities with the aim of facilitating access to credit for businesses and consumers, yield opportunities in fixed income markets became less abundant. As intended, corporations benefited from these policies by taking advantage of historically low borrowing costs to refinance debt and fund acquisitions, share buybacks and dividend payouts. The global financial crisis forced companies to repair their balance sheets and improve profitability to remain competitive in a less forgiving business environment. At a time when most fixed income securities were paying meager coupons, in our assessment, equity securities of many highly profitable, cash-rich companies offered attractive yield prospects at reasonable valuations. In light of these and other considerations, we maintained the Funds asset allocation target at approximately 65% equities and 35% fixed income with a bias for additional equity exposure should compelling opportunities arise. Equity We were encouraged by the outperformance of some of our highest-conviction holdings during the 12 months under review. The outperformance was particularly notable as it appeared to coincide with renewed investor focus on stock-specific fundamentals after a sustained period of preoccupation with economic headlines. This shift was discernible in the outperformance of value-oriented stocks as the period progressed, particularly those with strong cash 6 | Annual Report generating capabilities, and several of the Funds holdings benefited, led by our investments in the information technology sector. 2 We acquired U.S. computer maker Hewlett-Packard (HP) at historically low valuations amid extreme investor skepticism surrounding corporate governance and strategy. HP made its biggest 12-month gain in more than four years after profits exceeded analysts estimates, helped by cost-cutting measures and a smaller-than-expected drop in service sales. Even after doubling in less than five months, HP shares remain considerably undervalued, according to our analysis, and strong cash flow generation could create significant scope for debt reduction, share buy-backs and dividend increases. Our overweighted allocation to health care stocks also aided performance. 3 French drugmaker Sanofi was a top contributor and performed well as its longer term assets helped offset patent expirations. The revenue threat posed by patent expirations has deterred many prospective health care investors. We sought to take advantage of the valuation opportunities created by skepticism surrounding the issue to buy shares of companies that are actively addressing patent impacts through investments in product pipelines, new business segments and emerging market operations. We have been stoic in our expectations of an eventual earnings re-acceleration, which would restore earnings growth. Sanofi, which has diversified into biopharmaceuticals, vaccines and medical devices and boasts the highest emerging markets exposure of any major pharmaceuticals manufacturer, is an excellent example of this type of company. We found far fewer opportunities among materials stocks, as evidenced by our longstanding underweighting in the sector. 4 In particular, metals and mining stocks have offered limited opportunities, given our assessment of the industrys poor capital discipline and overreliance on China  a country that has what we believe to be unsustainably high levels of investment and infrastructure spending  as the primary source of marginal commodity demand. Our underweighted exposure to the materials sector during a period of commodity weakness and relative U.S. dollar strength contributed notably to performance. 2. The information technology sector comprises communications equipment, computers and peripherals, IT services, semiconductors and semiconductor equipment, and software in the equity section of the SOI. 3. The health care sector comprises health care equipment and supplies, health care providers and services, and pharmaceuticals in the equity section of the SOI. 4. The materials sector comprises chemicals, construction materials, containers and packaging, metals and mining, and paper and forest products in the equity section of the SOI. Annual Report | 7 Within the consumer discretionary sector, we remained positive toward the media industrys cable stocks, which having made significant infrastructure investment some time ago, recently were characterized by their strong cash profiles. 5 We purchased these stocks when investors were skeptical of, and we were optimistic about, the returns cable companies could realize from massive capital spending on fiber. Our perspective represents our time-differentiated view. U.S. cable operator Comcasts shares surged to a record high during the period as the company benefited from strong broadband subscriber growth and an ongoing turnaround at its recently acquired NBC Universal operations. Although shares were no longer cheap in our view at period-end, we remained holders as the company adds market share in the hugely valuable Internet portal known as broadband. Elsewhere in the sector, however, select retail holdings struggled. Shares of Kingfisher, a U.K. home improvement retailer, slumped during the period. Like the cable story, we viewed the companys ongoing strategic restructuring of its operations as potentially able to further boost sales and improve profitability in the face of a sustained anemic economic environment. Hence, we are undeterred by the stocks near-term softness caused by cold weather and lingering economic malaise. During the year, we continued to struggle to find value in consumer staples, where, in our assessment, food wholesalers and personal care companies appeared dearly valued and superficially cheap food retail stocks have not yet delivered a convincing business model for ongoing structural changes in the marketplace. 6 U.S. drug retailers CVS Caremark and Walgreens are two examples of opportunities we identified through our in-depth analysis. Despite general investor reticence, we assessed the longer term potential of a changing business model. Nonetheless, what we viewed as limited consumer staples bargains left us underweighted in the sector, a position that detracted from relative returns during the review period as renewed volatility rewarded higher exposure to the traditionally defensive sector. Renewed volatility also punished our overweighted exposure to European banks, and financials holdings were responsible for the bulk of relative losses during the period. 7 Swiss diversified financial services firm Credit Suisse Group declined sharply at the beginning of the period after the Swiss National Bank 5. The consumer discretionary sector comprises auto components; automobiles; distributors; hotels, restaurants and leisure; household durables; media; multiline retail; specialty retail; and textiles, apparel and luxury goods in the equity section of the SOI. 6. The consumer staples sector comprises food and staples retailing and household products in the equity section of the SOI. 7. The financials sector comprises capital markets, commercial banks, consumer finance, diversified financial services, insurance, and real estate management and development in the equity section of the SOI. 8 | Annual Report urged the company to increase its capital reserves. However, shares later rebounded as the company took aggressive cost-saving measures aimed at nearly doubling its capital ratio. French lender BNP Paribas also detracted during the year as earnings declined. Nonetheless, we remain encouraged by the ongoing restructuring at BNP, where, as at Credit Suisse, management has shrunk the balance sheet and boosted reserves to meet regulatory demands, allowing the firm to raise its dividend during the review period. In contrast, U.K. insurer Aviva was forced to cut its dividend in the first quarter of 2013 to help finance its turnaround strategy. The stock was summarily punished, but we believe the rebased dividend may buy the company time to pay down debt and bring cash conversion levels in line with industry standards. Although the financials sectors risk profile remains elevated, we continue to find opportunities we consider attractive in European banks and insurers that have restructured and recapitalized, as well as in financial concerns in higher growth markets that stand to benefit from consumer and corporate credit demand growth. Geographically, stock selection helped offset a detractive lower weighting in the U.S. Overweighting and stock-specific weakness in Europe hurt returns. Stock selection in Australia also detracted from performance. At Templeton, we continue to find what we consider to be attractive income-oriented equity opportunities across most global regions and sectors. At period-end, global equities still traded at significant discounts to average long-term earnings multiples and offered higher dividend yields than yields on 10-year U.S. Treasuries and higher earnings yields than yields on investment-grade corporate bonds. Although near-term risks remain given the fragility of the global economic recovery and the politicization of financial markets, we believe equity markets continue to offer compelling fundamental value propositions for long-term, income-oriented investors. Fixed Income During the period under review, we maintained the Funds defensive duration posture as policymakers in the G-3 (U.S., eurozone and Japan), the U.K. and Switzerland continued to pursue historically accommodative monetary policies. With interest rates in the U.S. and Japan at historically low levels, central banks supplying significant liquidity to the financial sector and fiscal deficits that drove record funding needs, we saw what we viewed as limited value in those government bond markets. Our underweighted duration exposures in the U.S. and lack of duration exposure in Japan, however, were largely neutral with respect to performance relative to the fixed income benchmark as yields did not increase significantly during the review period. Select duration exposures in Europe contributed to absolute performance during the period. The Fund maintained little duration exposure in emerging markets, except in Annual Report | 9 a few countries where rates were already quite high. Nonetheless, select duration exposures in Latin America contributed to performance. The Funds diversified currency exposure contributed to absolute results and performance relative to the Barclays Multiverse Index during the period. As part of the Funds investment strategy, we used currency forward contracts to limit or add exposure to various currencies. The U.S. dollar was broadly stronger and gained 4.89% against the currencies of major U.S. trading partners during the period. 8 Dollar strength was particularly pronounced against the Japanese yen, which depreciated 12.47% against the U.S. dollar during the year under review. 9 Overall, the Funds exposure to Asian currencies contributed to performance. The Funds large net-negative exposure to the Japanese yen, achieved through the use of currency forward contracts, benefited performance. Currency positions elsewhere in Asia also added to performance as several Asian currencies appreciated against the U.S. dollar. Malaysias central bank kept its policy rate constant while Australia, the Philippines and South Korea cut rates during the period. The currencies of these countries posted mixed performance against the U.S. dollar. During the year under review, the Malaysian ringgit declined 1.07%, while the Australian dollar gained 0.64%, the Philippine peso appreciated 5.21% and the South Korean won strengthened 1.84% against the U.S. dollar. 9 The euro depreciated 3.57% against the U.S. dollar during the period, and the Funds large underweighted position in the monetary unions currency contributed to relative performance. 9 However, this effect was partially offset by the Funds exposure to some other European currencies that depreciated against the U.S. dollar. For example, the Norwegian krone depreciated 2.20%, the Hungarian forint fell 6.58%, and the Polish zloty lost 4.11% against the U.S. dollar. 9 Exposure to Latin American currencies contributed to absolute performance but detracted from performance relative to the fixed income benchmark. Economic growth in much of the region continued to be supported by domestic and external demand. The Brazilian and Mexican central banks cut their policy rates, while Chile held rates constant. The Brazilian real depreciated 9.52% against the U.S. dollar, while the Chilean peso appreciated 3.48%, and the Mexican peso gained 3.82%. 9 8. Source: Federal Reserve H.10 Report. 9. Source: IDC/Exshare. 10 | Annual Report In addition to purchasing global government bonds, the Fund also invested in the credit sector. As an asset class, such investments may compensate for greater credit risk by offering higher yields relative to U.S. Treasury and European benchmark bonds. Relative to the Barclays Multiverse Index, the Funds overall credit positioning during the period contributed to performance. Specifically, the Funds overweighted allocation to high yield corporate bonds was a major contributor to relative performance. Thank you for your continued participation in Templeton Global Balanced Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. Annual Report | 11 Performance Summary as of 3/31/13 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 12 | Annual Report Performance Summary (continued) Performance 1 Cumulative total retur n excludes sales charges. Average a nn ual total retur n s a n d value of $10,000 i n vestme n t i n clude curre n t maximum sales charges. Class A: 5.75% maximum i n itial sales charge; Class A1: 4.25% maximum i n itial sales charge; Class C/C1: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Annual Report | 13 Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tractually agreed to waive or assume certai n expe n ses so that commo n expe n ses (excludi n g Rule 12b-1 fees a n d acquired fu n d fees a n d expe n ses) for each class of the Fu n d do n ot exceed 0.95% (other tha n certai n n o n routi n e expe n ses) u n til 7/31/13. 14 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current, applicable maximum sales charge, Fund expenses, account fees and reinvested distri- butions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 15 Performance Summary (continued) 16 | Annual Report Annual Report | 17 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing including currency fluctuations, economic instability and political developments; investments in emerging markets involve heightened risks related to the same factors. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. Current political uncertainty surrounding the European Union (EU) and its membership may increase market volatility. The financial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries may increase the economic risk of investing in companies in Europe. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The risks associated with higher yielding, lower rated debt securities include higher risk of default and loss of principal. The Funds investment in derivative securities, such as swaps, financial futures and option contracts, and use of foreign currency techniques involve special risks as such may not achieve the anticipated benefits and/or may result in losses to the fund. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class A: The Fund began offering a new Class A share on 9/27/11. Beginning 7/1/11, the Funds existing Class A shares (renamed Class A1 on 9/27/11) were available to new investors with a maximum initial sales charge of 5.75
